Citation Nr: 0842201	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  94-37 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling, to include a 
separate compensable rating for coronary artery disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel
INTRODUCTION

The veteran had active service from May 1958 to May 1962, a 
period of ACDUTRA from September 1973 to June 1974, and 
active service from May 1988 to August 1991, with additional 
duty in the Reserve.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from an April 1994 rating decision from the 
Department of Veterans Affairs (VA) Denver, Colorado Regional 
Office (RO).  During the course of this appeal, the veteran 
has relocated and his claim is now being handled by the 
Philadelphia, Pennsylvania RO.

Also in the course of appeal, in May 1994 and October 1995, 
the veteran testified before hearing officers at the RO.  
Transcripts of these hearings are contained in the claims 
folders.

This matter was previously before the Board, most recently in 
February 2007 when it was remanded for further development.  
The requested development has been completed to the extent 
allowed by the veteran, and the case has been returned to the 
Board for further review. 


FINDINGS OF FACT

1.  The evidence demonstrates only a single diastolic reading 
of 110 or greater between 1992 and 2007, with no evidence of 
a systolic reading of 200 or greater during this same period.  

2.  The veteran's coronary artery disease has medically been 
determined to be more likely than not the result of his 
hypertension, and results in an exercise capacity of three to 
four METS.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.104, Code 7101 (1997); 
38 C.F.R. §§ 4.1, 4.7, 4.104, Code 7101 (2008).  

2.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for a separate 60 percent evaluation for 
coronary artery disease secondary to hypertension have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.21, 4.104, Codes 7005, 7101 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, the veteran's claim was received and initially 
adjudicated many years before the enactment of the VCAA.  
Therefore, it was impossible to provide the veteran with 
preadjudication notification.  

The VA has taken the necessary action to correct the lack of 
preadjudication notification.  The Board remanded this claim 
in December 2003, in part to ensure that the veteran was 
provided with the necessary notice.  The RO provided VCAA 
notice by letter dated in September 2004.  The notice 
included the type of evidence needed to substantiate the 
claims for increased evaluations.  The veteran was also 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that with his 
authorization VA would obtain private medical records on his 
behalf or he could submit the records.  The veteran was 
informed of what evidence or information he was responsible 
for providing.  An additional letter dated in March 2006 
provided the veteran with notification regarding the 
assignment of disability evaluations and effective dates.  

As the notice came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
However the timing deficiency was remedied by the 
readjudication of the claim after sending the proper notice.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peak, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

The September 2004 VCAA letter notified the veteran that 
medical or lay evidence could be submitted to substantiate 
his claim and provided specific examples.  The letter stated 
that the evidence should describe the additional impairment 
caused by his disabilities.  It also noted that VA would 
assist the veteran in obtaining employment records, thereby 
notifying him that the effect of his disability on his 
employment was relevant.  

Although the veteran has not been provided with a 
notification letter containing specific information regarding 
the measurements required to prevail in his claims, the Board 
notes that the December 2003 Board remand specifically 
requested that the veteran be provided the recently updated 
measurements in a supplemental statement of the case.  This 
was accomplished in January 2006.  The old criteria had been 
provided to the veteran in the April 1994 statement of the 
case in accordance with the laws and regulations then in 
effect.  

The Board acknowledges that neither the statement of the case 
nor the supplemental statement of the case could provide VCAA 
compliant notice.  Mayfield v. Nicholson, 444 F. 3d 1328 
(Fed. Cir. 2006).  It did, however, provide actual knowledge 
to the veteran.  He had a meaningful opportunity to 
participate in the adjudication of the claim after the notice 
was provided.  In this regard, he provided argument with 
regard to his claim after receiving the notice, and the case 
was not returned to the Board until nearly three years after 
the veteran received the updated criteria.  The veteran had 
this period to submit additional argument and evidence or to 
request an additional hearing after the case was certified.

A notice error can be cured by actual knowledge of the 
information on the part of the claimant.  Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), George-
Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).  The 
statement of the case could not provide VCAA notice.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The 
statement of the case did, however, provide actual knowledge 
of the rating criteria, and the veteran has had the 
opportunity to submit argument and evidence subsequent to 
receiving the notice.  Hence he had a meaningful opportunity 
to participate in the adjudication of his claim and was not 
prejudiced.  

The veteran has displayed actual knowledge of the fact that 
his disabilities will be evaluated based on their effects on 
both his daily life and employment.  His hearings and written 
statements include information as to how his hypertension 
affects his life.  The veteran also describes his usual blood 
pressure readings and the use of his medications.  The Board 
concludes that while the veteran may not have received timely 
notification of the exact measurement required for increased 
evaluations, he is aware that the higher his blood pressure 
readings, the higher the evaluation that will be assigned.  
Therefore, the Board finds that the duty to notify the 
veteran in his claim for increased evaluations has been met.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran was 
afforded several VA examinations of his disabilities, with 
the most recent examination dated in September 2007.  The 
February 2007 remand sought to obtain certain private medical 
records identified by the veteran, and the September 2007 VA 
examiner acknowledged the significance of these records.  
Unfortunately, the veteran did not submit these records, and 
did not reply to the VA's request to provide permission for 
these records to be obtained.  Therefore, they are not 
available for consideration.  All pertinent VA treatment 
records have been obtained, as have all records from the 
Social Security Administration.  The veteran has appeared at 
two hearings at the RO.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty to assist provisions of the 
VCAA have been met. 

Increased Evaluation

The veteran contends that the 10 percent evaluation currently 
assigned to his hypertension is inadequate to reflect the 
impairment that results from this disability.  


Criteria

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The record shows that entitlement to service connection for 
hypertension was initially established in an April 1992 
rating decision.  A 10 percent evaluation was assigned for 
this disability, which currently remains in effect.  The 
veteran's claim for an increased evaluation was received in 
January 1993.  

The veteran's disability has been evaluated under the rating 
code for hypertensive vascular disease, which is found at 
38 C.F.R. § 4.104, Code 7101.  As was noted in the Board's 
December 2003 remand, the criteria contained in this 
regulation changed during the course of the veteran's appeal.  

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7- 
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do 
otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 
Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2008).  

The prior rating schedule criteria provided a 10 percent 
evaluation for hypertensive vascular disease for diastolic 
pressure predominantly 100 or more; a 20 percent evaluation 
was warranted for diastolic pressure predominantly 110 or 
more with definite symptoms; and a 40 percent rating was 
warranted when diastolic pressure was predominantly 120 or 
more and moderately severe symptoms were demonstrated.  
Diastolic pressure that is predominately 130 or more with 
severe symptoms is evaluated as 60 percent disabling.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (effective prior to 
January 12, 1998).  It was noted that a minimum 10 percent 
rating was warranted when continuous medication was necessary 
for the control of hypertension with a history of diastolic 
blood pressure predominately 100 percent or more.  For the 40 
and 60 percent evaluations, there was to be careful attention 
to the diagnosis and repeated blood pressure readings.  Id.

Under the regulations currently in effect, hypertensive 
vascular disease with diastolic pressure of predominantly 130 
or more is evaluated as 60 percent disabling.  Diastolic 
pressure of predominantly 120 or more is evaluated as 40 
percent disabling.  Diastolic pressure of predominantly 110 
or more, or systolic pressure of 200 or more is evaluated as 
20 percent disabling.  Diastolic pressure of predominantly 
100 or more, or systolic pressure predominately 160 or more 
is evaluated as 10 percent disabling.  This is also the 
minimum evaluation for an individual with a history of 
diastolic pressure predominately 100 or more who requires 
continuous medication for control.  This regulation further 
states that hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.  The term hypertension means that 
the diastolic pressure is predominately 90 millimeters or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominately 160 millimeters or 
greater with a diastolic blood pressure of less than 90 
millimeters.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2008).  

Basically, the Board notes that in order for the veteran to 
receive an evaluation in excess of 10 percent under either 
the old or new criteria, the veteran's diastolic pressure 
must be predominately 110 or more.  A systolic pressure of 
predominately 200 or more would also merit a higher 
evaluation under the current criteria.  

The provisions of 38 C.F.R. § 4.104, Code 7101 also state 
that hypertension is to be evaluated separately from 
hypertensive heart disease and other types of heart disease.  
The Board, in its February 2007 remand, specifically 
requested that this portion of the regulation be considered 
in a new VA examination and upon reconsideration of the 
claim.  This was accomplished in the September 2007 VA 
examination and April 2008 supplemental statement of the 
case.  The Board will also consider whether or not a separate 
evaluation for heart disease secondary to hypertension is 
warranted.

Coronary artery disease that results in chronic congestive 
heart failure, or a workload of three METs (metabolic 
equivalent) that results in dyspnea, fatigue, angina, 
dizziness, or syncope, or left ventricular dysfunction with 
an ejection fraction of less than 30 percent is evaluated as 
100 percent disabling.  More than one episode of acute 
congestive heart failure in the past year, or a workload of 
greater than three METs but not greater than five METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or left ventricular dysfunction with an ejection fraction of 
30 to 50 percent is evaluated as 60 percent disabling.  When 
a workload of greater than five METs but not greater than 
seven METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray 
study, a 30 percent evaluation is merited.  A workload of 
seven METs but not greater than ten METs that results in 
dyspnea, fatigue, angina, dizziness, or syncope, or when 
continuous medication is required, a 10 percent evaluation is 
warranted.  38 C.F.R. § 4.104, Code 7005 (2008).  

Analysis

The relevant evidence dates back to 1992 and includes far too 
many blood pressure readings to be discussed on an individual 
basis.  However, each of these readings has been reviewed and 
will be considered in the evaluation of the veteran's 
disability.

A private examination conducted for the Social Security 
Administration in July 1992 showed blood pressure readings of 
140/95, 120/96, and 130/100.  

The veteran's blood pressure was recorded on at least 13 
different occasions in VA treatment records dated between 
December 1992 and November 1995.  The blood pressure reading 
of 174/108 in February 1993 is the highest diastolic and 
systolic reading during this period.  The diastolic readings 
are almost evenly split between those in the 90s and those in 
the 100s.  There was not a single diastolic reading of 110 or 
higher, and not a single systolic reading of 200 or higher.  
A February 1993 reading of 160/98 was described as poor 
control, but December 1994 records describe a reading of 
140/94 as controlled.  The evidence shows that the veteran 
was on medication for hypertension during this entire period. 

Private medical records dated June 1994 and July 1994 show 
blood pressure readings of 160/100 and 140/80.  

The veteran was afforded a VA examination in July 1995.  He 
was noted to have run out of his medication the previous 
week.  His blood pressure readings were 140/100, 145/100, and 
150/95.  The assessment was essential hypertension, non 
compliant, moderate elevation but no long term sequelae.  An 
electrocardiogram obtained at this time was normal.  

November 1995 VA treatment records include a reading of 
166/106.  

The veteran underwent a VA examination for hypertension in 
June 1997.  His blood pressure readings were 136/88, 135/80, 
and 135/87.  He underwent an additional examination for 
hypertension and the heart in June 1997.  The blood pressure 
readings were 120/78, 130/94, 132/88, and 110/88.  The 
diagnoses were hypertension, pharmacology controlled, with no 
evidence of cardiac disease. 

VA treatment records show that the veteran's blood pressure 
was obtained at least nine times between October 1996 and 
July 1999.  Most diastolic readings were in the 90s or lower.  
The highest diastolic reading during this period was the 
130/94 on the June 1997 VA examination, and the highest 
systolic reading was 140/78 in March 1997.  There was not a 
single diastolic reading of 110 or higher, and not a single 
systolic reading of 200 or higher.  

The records reflect many more blood pressure readings and 
examinations subsequent to 2000.  

The veteran underwent a VA heart examination in August 2000.  
The examiner found no evidence of heart disease.

A VA general examination noted that the veteran was on 
medication for hypertension.  His blood pressure readings 
were in the 130 to 140 range for the systolic, and below 90 
for the diastolic.  

VA treatment records from March 2001 show blood pressure 
readings of 132/88 and 150/80.  

The veteran was afforded a VA examination for hypertension in 
September 2001.  His blood pressure readings were 154/113, 
and 143/100.  He continued to be on medication.  VA treatment 
records from September 2001 show a reading of 143/97, and 
note that the veteran's hypertension needs control.  

Blood pressure readings from 2002 were 155/89, 157/95, and 
140/90.  A March 2002 assessment was hypertension, 
controlled.  

A January 2003 VA examination found no evidence of peripheral 
vascular disease or cardiovascular disease.  The blood 
pressure readings were 157/104, 173/97, and 186/103.  

VA treatment records from 2003 to 2004 show that the 
veteran's blood pressure was recorded on 11 different 
occasions.  The highest diastolic readings for this period 
were 169/102 and 162/100 obtained on the same day in January 
2003.  Eight of the remaining nine diastolic readings were in 
the 80s or 90s, and the systolic readings were from the 140s 
to the 160s.  

Private medical records from August 2004 and September 2004 
indicate blood pressure readings of 120/72, 135/70, 138/76, 
and 140/98.  The assessment was hypertension, fairly well 
controlled.  

The veteran's most recent VA examination for hypertension and 
the heart was conducted in September 2007.  The blood 
pressure readings were 166/91, 177/89, and 150/90.  The 
veteran remained on medications.  The examiner noted that the 
medical history verbally supplied by the veteran shows that 
he had cardiac events that began in 2005.  He added that it 
would seem the veteran had a well documented history of 
coronary artery disease.  Studies showed an ejection fraction 
of 60 to 70 percent.  The veteran's exercise capacity was 
estimated at three to four METS maximum.  

The examiner opined that it was at least as likely as not 
that this coronary artery disease was secondary to his 
hypertension.  In the addendum to the examination, the 
examiner noted that the claims folder had been reviewed, but 
that since it did not contain any information dated 
subsequent to when the veteran's cardiac events began in 
2005, then the claims folder was irrelevant.  The examiner 
further noted that private medical records cited by the 
veteran would be needed to provide a more definite statement. 

The Board finds that entitlement to an increased evaluation 
for hypertension is not established.  In order to receive a 
20 percent evaluation or higher, both the old and new 
criteria require that the veteran have a diastolic pressure 
of predominately 110 or higher.  However, out of the dozens 
of blood pressure readings obtained in the 15 year period 
between 1992 and 1997, only a single reading of 154/113 
obtained on a September 2001 VA examination is 110 or higher.  
A second reading obtained at this same examination was only 
143/100.  Clearly, the veteran's diastolic pressures have 
never been 110 or higher at any point during this period.  
The new criteria also allow for an increased evaluation if 
the systolic pressures are predominately 200 or higher, but 
the highest systolic pressure shown between 1992 and 2007 was 
the 177 obtained in September 2007.  This is no where close 
to the required criteria for a 20 percent evaluation.  
Therefore, an evaluation in excess of 10 percent for 
hypertension is not possible.  38 C.F.R. § 4.104, Code 7101 
(1997); 38 C.F.R. § 4.104, Code 7101 (2008).  

In reaching this decision, the Board has considered whether 
or not a staged rating is appropriate for the period on 
appeal.  However, as there is only a single diastolic reading 
that would approximate the criteria for a higher evaluation, 
and as a second reading obtained that same day failed to meet 
the criteria, there is no basis for a higher rating at any 
point of the period on appeal.  A staged rating is not 
appropriate in this case.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

However, the Board does find that entitlement to a separate 
60 percent evaluation for coronary artery disease is 
warranted.  The September 2007 VA examiner opined that it is 
at least as likely as not that the veteran's coronary artery 
disease is the result of his service connected hypertension.  
Although the Board notes that private medical records which 
may have been useful in confirming this determination were 
unable to be obtained, there is no medical evidence actually 
in the claims folder that would contradict the finding of the 
September 2007 VA examiner.  The coronary artery disease must 
be assigned a separate evaluation.  See 38 C.F.R. § 4.104, 
Code 7101, Note (3) (2008).  

Furthermore, the September 2007 VA examination notes that the 
veteran's exercise capacity is limited to three to four METS 
maximum.  This meets the criteria for a 60 percent 
evaluation, but no higher under 38 C.F.R. § 4.104, Code 7005, 
the rating code for coronary artery disease.  

In reaching this decision, the Board notes that there is 
absolutely no evidence in the claims folder of coronary 
artery disease prior to September 7, 2007.  In fact, every VA 
examination for this disability prior to 2007 was negative.  
The veteran's heart disability has apparently been treated by 
a private doctor since 2005.  But as these records are not 
contained in the claims folder they cannot be used to 
definitively establish the existence of coronary artery 
disease secondary to hypertension prior to September 2007.  
Therefore, September 7, 2007 is the earliest medical evidence 
to establish the presence of heart disease secondary to 
hypertension warranting a separate evaluation under 38 C.F.R. 
§ 4.104, Code 7101, Note (3) (2008).  


ORDER

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling is denied. 

Entitlement to a separate 60 percent evaluation for coronary 
artery disease secondary to hypertension is granted from 
September 7, 2007, subject to the laws and regulations 
governing the award of monetary benefits. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


